- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa Reports Results for Second Quarter 2010 Launches grew to R$1.0 billion in the quarter and R$1.7 billion in the 1H10, 61% and 118% higher, respectively, than the same periods of 2009 Revenues increase to R$ 927 million, a 31% increase over R$ 706 million in 2Q09 Adjusted EBITDA grew to R$184 million from R$111 million in 2Q09, on Adjusted EBITDA Margin of 19.8% versus 15.8% in 2Q09 IR Contact FOR IMMEDIATE RELEASE - São Paulo, August 3 rd , 2010  Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazils leading diversified national homebuilder, today reported financial results for the second quarter ended June 30, 2010. Commenting on results, Wilson Amaral, CEO of Gafisa, said I am very pleased with our second quarter operating results which demonstrate our ability to not only capitalize on the power and recognition of our strong brands in the market, but also leverage our operating scale throughout the organization. The growth trajectory of sales continued, achieving R$ 890 million during the quarter, with especially strong interest in our mid to high product segments of Gafisa and Alphaville. As planned, we picked up our launch pace of new developments to R$1,008 million for the quarter, and we expect to continue increasing this pace throughout the remainder of the year. Our adjusted EBITDA for the quarter was R$ 184 million with a margin of 19.8%, a marked improvement over last years 15.8% during the same period. This reflects improved SG&A ratios including Tendas synergies and the emergent strength of the mid to high end segments where we have been able to increase prices to compensate for rising costs in some areas, resulting in improved gross, adjusted EBITDA, and backlog margins . Amaral added,  All sectors of the market continue to benefit from growth of the Brazilian economy, which resulted in the expansion of real wages, record low unemployment rates of 7% for the month of June and strong consumer confidence. We are especially well positioned to gain share with our portfolio of brands that serve all segment of the population. Tenda continues to be well positioned to benefit from the MCMV program with one of the lowest average price points of the industry (R$ 110/unit launched in the 1H10). Access to housing credit is expanding also reflecting efficiency improvements at Caixa, which through June 26 processed over 226 thousand contracts under MCMV in 2010, valued at R$17.6 billion as compared to a total of 275.5 thousand contracts valued at R$14.1 billion for full year 2009. Tenda is poised to be one of the leading providers of housing to this segment while our other brands continue to be extremely popular among the mid to high segment of the Brazilian population. 2Q10 - Operating & Financial Highlights Consolidated launches totaled R$ 1.0 billion for the quarter, a 61% increase over 2Q09. Tenda s launched R$ 290 million in the quarter, and R$ 587 million in the 1H10, 206% higher than 1H09. Pre-sales reached R$ 890 million for the quarter, a 7% increase as compared to 2Q09 or 25% increase when comparing 1H10 with 1H09. Net operating revenues, recognized by the Percentage of Completion (PoC) method, rose 31.4% to R$ 927.4 million from R$ 705.8 million in the 2Q09, reflecting a strong pace of execution. Adjusted EBITDA reached R$ 184 million with a 19.8% margin, a 66% increase when compared to Adjusted EBITDA of R$ 111.3 million reached in the 2Q09, mainly due to the strong performance in all segments and better SG&A ratios. Net Income before minorities, stock option and non recurring expenses was R$ 114.1 million for the quarter (12.3% adjusted net margin), an increase of 41% compared with the R$ 81.1 million in the 2Q09. The Backlog of Revenues to be recognized under the PoC method rose 9% to R$ 3.2 billion from
